PER CURIAM.
This proceeding is before the Court on a petition for approval of a consent judgment submitted by attorney Jorge R. Orta. The Florida Bar seeks approval of the consent judgment imposing agreed disciplinary measures.
In his consent judgment, respondent describes his representation of a client on a contingency basis in a property-damage action. The action was settled and respondent retained the cash portion of the settlement as his fee. He did not advise the client of his receipt of the cash proceeds of the settlement, did not advise the client of the status of the settlement and did not prepare a closing statement for execution by the client in connection with the settlement. Respondent admits that by his actions he violated article XI, rule 11.02(4) of the former Integration Rule of The Florida Bar (rules pertaining to trust funds and property of clients held in trust) and the former Code of Professional Responsibility, Disciplinary Rules 2-106(E) (failure to prepare closing statement upon recovery); 2-110(A)(1) (unauthorized withdrawal from employment); 2-110(A)(2) (improper withdrawal from employment); 6-101(A)(3) (neglect of a legal matter); 9-102(B)(l) (failure to promptly notify client of receipt of funds); 9-102(B)(3) (failure to maintain complete records of funds of client coming into lawyer’s possession); and 9-102(B)(4) (failure to promptly deliver property, the client is entitled to receive).
Pursuant to the consent judgment on discipline, The Florida Bar recommends imposition of the following disciplinary measures:
(a) suspension from the practice of law for a period of thirty days;
(b) probation for two years during which time Respondent is required to submit quarterly reports from a Certified Public Accountant reflecting that his trust account records are in compliance with the Rules Regulating Trust Accounts;
(c) arbitration of Respondent’s attorney’s fee in connection with his representation of Pedro Avila before the Dade County Bar Association, Fee Arbitration Committee and to promptly reimburse Pedro Avila, if so ordered.
We accept the consent judgment and approve the recommended disciplinary measures. Respondent Jorge R. Orta shall be suspended from the practice of law for thirty days and thereafter will be placed on probation for two years under the conditions set forth above.
The costs of this proceeding are taxed against the respondent. Judgment is entered against Jorge R. Orta in the amount of $735.00, for which sum let execution issue.
So that respondent can close his practice in an orderly fashion, the suspension ordered herein shall take effect thirty days from the date of this order. As provided *203by rule 3-5.1(h) of the rules Regulating The Florida Bar, respondent must provide notice of this suspension to his clients and shall accept no new clients from the date of this order.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.